DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 5, delete “enabled”; and
Claim 12, line 7, delete “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is inaccurate as the “first opening” in line 6 is not an “opening” and the “top opening” recited in claim line 9 is not an “opening”.  Further, the locking device in lines 13-14 does not lock “openings”.  Per the specification and drawings, the storage container comprises a middle section 102 and a platform/basket 101 which cooperate to collectively form a housing defining the enclosed space to store the packages.  The platform/basket 101 is located at the bottom of the housing, and a top 103 is located at the top of the housing.  The locking device locks each of the platform/basket 101 and the top 103.  The applicant is advised to review claims 2-11 for all related inaccuracies.
In claim 1, lines 13-14, “the bottom opening” lacks antecedent basis.
In claim 2, lines 2-3, “the at least one compartment” lacks antecedent basis.
In claim 2, line 4, “the opening” lacks antecedent basis.
In claim 3, line 2, “the door” lacks antecedent basis.
In claim 3, lines 2-3, “the locking mechanism” lacks antecedent basis.  Further, it appears claim 3 ends in an incomplete phrase.
It is unclear if the UEs recited in claim 4, line 4, are referencing the UE previously recited in claim 1, line 12.
In claim 7, the following phrases lack antecedent basis: “the instructions” (lines 1-2); “the memory” (line 2); and “the locking mechanism” (lines 3-4).  It appears claim 7 should be amended to depend from claim 6.
It is unclear if the “fixed structure” recited in claim 11, line 2, is referencing the “structure” previously recited in claim 1, line 2.
Claim 12 is incomplete for failing to recite sufficient structural cooperation between the middle section and the container.  The middle section is attached to the basket.
Claim 12, line 6, is inaccurate as the top does not “enclose” the basket.  The top (lid) 103 is attached to the middle section and is configured to open and close the opening at the top of the middle section, which indirectly opens and closes the basket.
In claim 18, lines 2-3, “the u bracket” lacks antecedent basis.
In claim 19, lines 4-5, “the gear motor” and “the actuator motor” lack antecedent basis.  It is noted these motors are introduced in claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil et al. (US#2020/0180880).
Regarding claim 1, Gil discloses a storage container operable to be suspended from a structure 202, comprising: a housing (Fig. 4) having a plurality of sides (e.g. 214 and 216) configured to provide an enclosed space configured to store one or more packages 208; a first opening on a bottom portion comprising a platform 212 configured to be lowered to receive the one or more packages (Fig. 7); a top opening 218 configured to open (Fig. 5) to receive the one or packages, and close (Fig. 4) to secure the one or more packages; a transceiver 236 configured to send and receive one or more messages or signals from a user equipment 206 (UAV); and a locking device ([0057]-[0058] container sensors in communication with UAV) configured to lock each of the bottom opening and the top opening.  
Regarding claim 2, wherein the first opening is configured to move between an open position (Fig. 7) allowing access to the at least one compartment and a closed position (Fig. 6) that closes the opening thereby preventing access to the at least one compartment from the location exterior of the housing.  
Regarding claim 3,  wherein the locking device (container sensors) is integrated with the housing.  
Regarding claim 4, wherein the locking device is enabled to be digitally secured and configured to receive at least one of a lock signal and an unlock Classified as Confidential-Internalsignal from the UAV ([0058]).  
Regarding claim 5, wherein the locking device is enabled to be digitally secured with wireless communication between the container and UAV ([0058]).  
Regarding claim 10, wherein the locking device is openable with user equipment (UAV), see [0058].  
Regarding claim 11, configured to be mounted on a fixed structure 202 via mount shown in Fig. 6 which at least partially defines a U-shape via its opposing vertical frame members and horizontal member at the base thereof therebetween.  
Regarding claim 12, Gil discloses a storage container configured to receive aerial delivered 206 packages 208 comprising: a basket 212 configured to retain one or more packages; a middle section 214,216 configured to retain one or more electronic devices (sensors and GPS, see [0054]-[0055]); a top 218 configured to enclose the basket; and a mounting device (Fig. 6) configured to securely position the at least the middle section and the top to a fixed structure 202.  
Regarding claim 13, wherein the basket comprises one section (Fig. 7).  
Regarding claim 14, wherein the middle section further comprises an electronic cover (outer housing material covering the circuitry of any one of the electronic devices (sensors or GPS, [0054]-[0055])), the electronic cover configured to securely encapsulate the electronic devices.  
Regarding claim 15, wherein the electronic devices comprise a receiver 236 and actuator motor (generator, [0060]).  
Regarding claim 16, wherein the middle section further comprises a spool 242 comprising a retaining cord 244, the retaining cord configured to be strung from the spool to each corner of the basket (Figs 6-7).  
Regarding claim 17, wherein the basket is configured to be movable in an upward and downward direction about the retaining cord (Fig. 7).  
Regarding claim 18, configured to be mounted on a fixed structure 202 via mount shown in Fig. 6 which at least partially defines a U-shape via its opposing vertical frame members and horizontal member at the base thereof therebetween, wherein each of the middle section and the top remains secured to the u bracket on the fixed structure.  
Regarding claim 19, wherein the basket is actuated in an upward direction and downward direction along the retaining cord strung in each corner of the basket by the actuator motor (generator, [0060]).  
Regarding claim 20, further comprising an inherent power source (e.g. battery) necessary to power each of the electronic devices.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US#2020/0180880) in view of Ortiz et al. (US#2018/0352988).
Regarding claim 6 and 7, Gil fails to disclose the following: a control system comprising a microprocessor and a memory accessible by the control system; instructions stored in the memory; and wherein the instructions stored in the memory comprises a plurality of instructions to receive a lock command and control the locking mechanism based on the lock command.  However, as evidenced by Ortiz, such a locking configuration is known in the storage device art, see a control system 120 comprising a microprocessor 121 and a memory ([0059]) accessible by the control system; instructions stored in the memory; and wherein the instructions stored in the memory comprises a plurality of instructions to receive a lock command and control the locking mechanism based on the lock command ([0056]).  Therefore, as evidenced by Ortiz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil by including a control system comprising a microprocessor and a memory accessible by the control system, instructions stored in the memory, and wherein the instructions stored in the memory comprises a plurality of instructions to receive a lock command and control the locking mechanism based on the lock command.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a control system comprising a microprocessor and a memory accessible by the control system, instructions stored in the memory, and wherein the instructions stored in the memory comprises a plurality of instructions to receive a lock command and control the locking mechanism based on the lock command would enhance the security of the storage container.   
Regarding claims 8 and 9, Gil fails to disclose the following: wherein the transceiver is configured to: receive a first message (predetermined verification indicator) from the UE, wherein the first message comprises of a request for access; determine if the request for access matches a scheduled delivery; send a second message to the UE, wherein the second message comprises of an approval, as a result of determining that the request for access matches the scheduled delivery; and unlock the locking device, providing access to the enclosed space.  However, as evidenced by Ortiz, such an unlocking configuration is known in the storage container art, see Fig. 6 step 620 wherein a transceiver ([0038]) is configured to: receive a first message (predetermined verification indicator) from the UE (drone), wherein the first message comprises of a request for access; determine if the request for access matches a scheduled delivery; send a second message to the UE, wherein the second message comprises of an approval, as a result of determining that the request for access matches the scheduled delivery; and unlock the locking device, providing access to the enclosed space.  Therefore, as evidence by Ortiz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil by such that the transceiver is configured to: receive a first message (predetermined verification indicator) from the UE, wherein the first message comprises of a request for access; determine if the request for access matches a scheduled delivery; send a second message to the UE, wherein the second message comprises of an approval, as a result of determining that the request for access matches the scheduled delivery; and unlock the locking device, providing access to the enclosed space.   The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the wherein the transceiver is configured to receive a first message (predetermined verification indicator) from the UE, wherein the first message comprises of a request for access, determine if the request for access matches a scheduled delivery, send a second message to the UE, wherein the second message comprises of an approval, as a result of determining that the request for access matches the scheduled delivery, and unlock the locking device, providing access to the enclosed space would enhance the security of the storage container.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677